Broyles, J.
The hill of exceptions, duly certified by the trial judge, reciting that in this case, which was an appeal from a justice’s court, there was no summons issued in that court and that there was no service on the defendant Martin, the verdict in the superior court, finding against the defendant Martin as principal and the defendant H. B. Brooks as security, was not authorized by law, and the court erred in entering up judgment against the defendants. Civil Code, §§ 4715, 4716, 4717, 5964, 5968; Jeffers v. Ware, 72 Ga. 135, 136; Parker v. Jennings, 26 Ga. 140; Gunnels v. Deavours, 54 Ga. 496. Judgment reversed.